American Youth Dance Theater, Inc. v 4000 E. 102nd St. Corp. (2020 NY Slip Op 01706)





American Youth Dance Theater, Inc. v 4000 E. 102nd St. Corp.


2020 NY Slip Op 01706


Decided on March 12, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2020

Richter, J.P., Manzanet-Daniels, Singh, Moulton, JJ.


11255 650052/17

[*1] The American Youth Dance Theater, Inc., Plaintiff-Appellant,
v4000 East 102nd Street Corp., Defendant-Respondent.


Barclay Damon LLP, New York (Lauren J. Wachtler of counsel), for appellant.
Friedman Kaplan Seiler & Adelman LLP, New York (Robert S. Smith of counsel) for respondent.

Order, Supreme Court, New York County (Jennifer G. Schecter, J.), entered June 29, 2018 with dismissed plaintiff's claim for certain damages for breach of contract, unanimously affirmed, without costs.
The court correctly concluded that Article 4 of the parties' lease precludes plaintiff from claiming the damages it seeks in this action, namely, an "allowance to [plaintiff] for the diminution of rental value" or for liability on defendant's part "for any inconvenience, annoyance or injury to business arising from defendant's failure to make repairs" (see After Midnight Co. LLC v MIP 145 E. 57th St, LLC., 146 AD3d 446, 447 [1st Dept 2017]; Bowlmor Times Sq LLC v AI 229 W. 43rd St. Prop. Owner, LLC, 106 AD3d 646, 647 [1st Dept 2013]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2020
CLERK